POFFENBARGER, JUDGE,
{concurring/)
I concur in the reversal of the decree in this cause and in all of the opinion except that part of it which relates to the construction of the clause in the deed, “Exhibit A,’’ concerning the 98 acres of land in dispute. As neither that tract of land nor the purchase mone3r thereof, nor the interest thereon, has been brought into the case by any allegation of the bill, I think what is said concerning that clause of the deed is purely obiter., I do not regard that clause as being a part of this case in any manner or to any extent. In so far as it relates to the tract of 878 acres, the deed is involved here, but no further. We decide that it was error to give a decree for the purchase money of the disputed land to which said clause relates, not regarding it as having been brought into this case by any pleading. We say a decree for the purchase money must rest on allegations in the bill showing that the plaintiff has sustained her title to the 98 acres. As the purchase money of that tract cannot be considered, I do not see how we can construe that part of the deed which relates to it. The opinion seems to intimate, as a ground 'or basis for entering upon the construction of said clause, the question whether a decree for the conveyance of the disputed land should have been made. The answer does not seek, by way oi; affirmative relief, a conveyance of that tract of land, and, of course, the plaintiffs do not ask that the court compel them to convey it. That, they might have done voluntarily if they had desired tó do so, and they needed no compulsion from the court. The construction given the clause may be correct, but I do not think we have it before us for construction. The opinion travels outside of the case made by the pleadings.